PER CURIAM.
[1] In Florida a mortgage is only a specific lien. G. S. Fla. 1906, § 2495.
5[2] Where a mortgage covers personal property not in existence at the time, but to be thereafter created or manufactured, the lien only attaches when the property is actually created or manufactured.
[3] Under section 1732, R. S. Fla. 1892, and section 2198, G. S. Fla. 1906, the bookkeeper of a sawmill has a lien for his wages on' the lumber produced by such mill. National Bank of San Augustine v. Kirkby et al., 43 Fla.' 386, 32 South. 881. This lien necessarily attaches as soon as the process of manufacture commences, and whether the manufacture is completed or not does not affect the existence and validity of the lien.
The judgment of the District Court, overruling a demurrer of petitioner to the amended petitions of William F. Lee, was proper and right in the matter, and the petition for revision herein is denied.